  4:19-cr-03096-JMG-CRZ Doc # 39 Filed: 09/14/20 Page 1 of 1 - Page ID # 93




              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                 Plaintiff,                         4:19-CR-3096
    vs.
                                                       ORDER
ALICIA D. ELLIOTT,
                 Defendant.


     IT IS ORDERED that:

     1.    The defendant’s Unopposed Motion for Continuance (filing 38) is
           granted.

     2.    Defendant Alicia D. Elliott’s sentencing is continued to January
           22, 2021, at 10:00 a.m., before the undersigned United States
           District Judge, in Courtroom No. 1, Robert V. Denney United
           States Courthouse and Federal Building, 100 Centennial Mall
           North, Lincoln, Nebraska. The defendant shall be present at the
           hearing.

     Dated this 14th day of September, 2020.

                                         BY THE COURT:


                                         John M. Gerrard
                                         Chief United States District Judge
